          Case 1:20-cv-06128-RA Document 23 Filed 12/28/20 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:


 ABRAHAM HERNANDEZ, CARLOS
 ERNESTRO ALFARO SANCHEZ,
 individually and on behalf of others similarly
 situated

                             Plaintiffs,                      No. 20-CV-6128 (RA)

                        v.                                            ORDER

 MCCBREN CORP., doing business as
 Triona’s, MICHEAL BRENNER, TRIONA
 DOE,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       According to the Final Report of Mediator #1 filed on the docket, the court-ordered

mediation in this case was held on November 18, 2020 and agreement was reached on all issues.

No later than January 11, 2021 the parties shall take one of the following three actions:

           1. Consent to conducting all further proceedings before Magistrate Judge Lehrburger

               by completing the consent form available at http://www.uscourts.gov/forms/civil-

               forms/notice-consent-and-reference-civil-action-magistrate-judge.      As the form

               indicates, no adverse substantive consequences will arise if the parties choose not

               to proceed before Judge Lehrburger.

           2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to

               Federal Rule of Civil Procedure 41.

           3. Submit a joint letter setting forth their views as to why their settlement is fair and

               reasonable and should be approved, accompanied by all necessary supporting

               materials, including contemporaneous billing records for the attorney’s fees and
         Case 1:20-cv-06128-RA Document 23 Filed 12/28/20 Page 2 of 2




            costs provided for in the settlement agreement. In light of the presumption of public

            access attaching to “judicial documents,” see Lugosch v. Pyramid Co. of Onondaga,

            435 F.3d 110, 119 (2d Cir. 2006), the parties are advised that materials on which

            the Court relies in making its fairness determination will be placed on the public

            docket, see Wolinsky v. Scholastic Inc., No. 11-CV-5917 (JMF), 2012 WL

            2700381, at *3–7 (S.D.N.Y. July 5, 2012).

            The parties are also advised that the Court will not approve of settlement

            agreements in which:

            (a) Plaintiffs “waive practically any possible claim against the defendants,

               including unknown claims and claims that have no relationship whatsoever to

               wage-and-hour issues,” Gurung v. White Way Threading LLC, 226 F. Supp. 3d

               226, 228 (S.D.N.Y. 2016) (internal quotation marks omitted); and

            (b) Plaintiffs are “bar[red] from making any negative statement about the

               defendants,” unless the settlement agreement “include[s] a carve-out for

               truthful statements about [P]laintiffs’ experience litigating their case,” Lazaro-

               Garcia v. Sengupta Food Servs., No. 15 Civ. 4259 (RA), 2015 WL 9162701, at

               *3 (S.D.N.Y. Dec. 15, 2015) (internal quotation marks omitted).


SO ORDERED.

Dated:        December 28, 2020
              New York, New York

                                                  ________________________________
                                                  Ronnie Abrams
                                                  United States District Judge




                                              2
